Citation Nr: 1813014	
Decision Date: 03/05/18    Archive Date: 03/13/18

DOCKET NO.  16-40 622	)	DATE
	)
	)

On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for a low back condition.

2.  Entitlement to service connection for a bilateral hip condition.


REPRESENTATION

Veteran represented by:  Robert v. Chisholm, Attorney


ATTORNEY FOR THE BOARD

A. VanValkenburg, Associate Counsel



INTRODUCTION

The Veteran served on active duty from September 1975 to September 1978.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from the October 2014 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).

The Board notes that the Veteran filed a notice of disagreement with the initial rating assigned for posttraumatic stress disorder (PTSD), granted in the July 2016 RO rating decision.  However, the matter was not perfected and the Veteran, through her attorney, formally indicated that they did not wish to pursue the claim in May 2017.  Thus, the matter is not before the Board.  


FINDINGS OF FACT

1.  In May 2017, the Veteran, through her attorney, submitted a written statement withdrawing her appeal of entitlement to service connection for a low back condition.  

2.  In May 2017, the Veteran, through her attorney, submitted written statement withdrawing her appeal of entitlement to service connection for a bilateral hip condition.  


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of entitlement to service connection for a low back condition by the Veteran have been met.  38 U.S.C. § 7105(b)(2), (d)(5) (2012); 38 C.F.R. § 20.204 (2017).

2.  The criteria for withdrawal of entitlement to service connection for a bilateral hip condition by the Veteran have been met.  38 U.S.C. § 7105(b)(2), (d)(5) (2012); 38 C.F.R. § 20.204 (2017).
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2017). Withdrawal may be made by the appellant or by her authorized representative.  38 C.F.R. § 20.204 (2017).  In the present case, prior to the promulgation of a decision in the appeal, the Veteran, through her attorney, withdrew her appeal of service connection for a low back and bilateral hip condition in a May 2017 correspondence.  Thus, there remain no allegations of errors of fact or law for appellate consideration and the appeal is dismissed.  


ORDER

The appeal as to the issue of entitlement to service connection for a low back condition is dismissed.

The appeal as to the issue of entitlement to service connection for a bilateral hip condition is dismissed.




______________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


